Citation Nr: 0830453	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a right fourth toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Parents


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
July 1979 and from July 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that granted service connection and a 
noncompensable rating for residuals of proximal 
interphalangeal (PIP) arthroplasty of the right fourth toe.

The veteran appeared before the undersigned for a travel 
board hearing held on July 21, 2008 in Cleveland, Ohio.  The 
transcript has been associated with the claims file.

At a December 2006 VA examination, the examiner reviewed the 
claims file and service medical records and, in an addendum, 
opined that the veteran's hammertoe disabilities of the 
second through fifth right toes is at least as likely as not 
a continuation and progression of the hammertoe deformities 
diagnosed in service.  This matter of service connection for 
toes other than the fourth has not yet been addressed by the 
RO and is referred for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service-connected toe disability constitutes a 
moderate foot injury.




CONCLUSION OF LAW

A 10 percent rating for residuals of PIP arthroplasty of the 
right fourth toe is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5299-5282, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
veteran was afforded a VA medical examination in June 2007, 
December 2006, and August 2004.  The record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58  (1994).  However, in cases involving the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disorder, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126 127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  

The veteran has been assigned a noncompensable (zero percent) 
rating for residuals of PIP arthroplasty of the right fourth 
toe, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5282 
(2007).  The rating criteria provides for a noncompensable 
disability rating for single hammer toes.  The maximum 
disability rating of 10 percent is warranted when the 
disability involves all toes, unilaterally, without claw 
foot.  Id.

The veteran had a VA examination in August 2004.  The 
examiner reviewed the claims file.  During the examination, 
the veteran reported pain in his right fourth toe.  It was 
noted that the veteran had hammertoes of his second through 
fifth digits.  X-rays showed residuals of the right foot PIP 
arthroplasty.  The diagnosis was pes planus, PIP 
arthroplasty, hammertoes of the second through fifth digits, 
and bunion deformity.  It was noted that the veteran is very 
mildly disabled.

A VA examination dated in December 2006 indicates that the 
examiner reviewed the claims file.  The veteran indicated 
problems with his feet and reported a constant pain 
associated with plantar warts.  The examination showed 
hammertoe deformity at multiple PIP joints in the feet 
bilaterally.  The veteran had tenderness to palpation over 
the site of surgery on the right fourth proximal 
interphalangeal joint.  The veteran had multiple calluses on 
the bottom of his feet and had a waddling gait.  

The examiner indicated there was normal range of motion of 
all joints of the toes bilaterally.  The diagnosis indicates 
a history of hammertoe deformity of the right fourth toe 
status post surgical repair with residual pain in the feet 
bilaterally with altered gait.  Radiographs showed mild 
hallux valgus deformity and osteoarthritic changes of the PIP 
joint of the right fourth toe.

A VA examination dated in June 2007 indicates that the 
examiner reviewed the claims file.  The veteran reported 
calluses and a history of flat feet.  He also reported a 
cramping sensation upon walking.  The veteran stated that he 
could not stand for more than half an hour or walk for more 
than half a mile.  He reported constant pain, even at rest.  

It was noted that the veteran had hammer toes from his second 
to fifth toes bilaterally.  Range of motion of the toes was 
essentially within normal limits.  The veteran also had a 
waddling gait.  X-rays showed arthritic changes of the right 
foot from the second through fifth distal interphalangeal 
joints.  Also noted was the deformity of the fourth proximal 
phalanx which appears to be post-surgical.

The Board has reviewed all medical records in the claims file 
and notes that a VA podiatry consult in September 2006 shows 
that the veteran complained of corns, calluses, painful toes 
and toenails, trench foot, and flat foot.  The assessment 
showed pes planovalgus, intractable plantar keratomas, 
porokeratoses, metatarsal deformity, hypermobile abnormally 
pronated foot type, metatarsalgia, hammer toe deformities, 
and tinea pedis.  Clearly, the veteran has multiple foot 
disabilities of various diagnoses, some of which are service-
connected and some of which are not.  In rating a service-
connected disability, the same disability under various 
diagnoses is to be avoided.  Additionally, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation...is 
to be avoided.   38 C.F.R. § 4.14 (2007).  The Board also 
notes that a rating decision dated in September 2007 denied 
service connection for flat feet, trench foot and plantar 
warts; a notice of disagreement has not been filed as to 
these matters, and they are not on appeal.  Service 
connection is otherwise in effect for calluses of both feet, 
rated 0 percent disabling under Diagnostic Code 7819-5284.   

In his testimony before the undersigned in July 2008, the 
veteran reported that he had been prescribed prosthetic 
shoes, which is substantiated by VA outpatient treatment 
records.  At the time of his hearing, the veteran reported a 
pain level of five out of ten.  Flare-ups are rated at an 
eight.  The veteran takes Naproxen and Tylenol for the pain.

The veteran reported that he cannot walk far or stand for 
long periods of time.  He indicated that between his toe and 
a heart condition that he had not been able to work for six 
or seven months.  When he was able to work, he worked only 
one or two days per week because of the foot condition.  The 
veteran's parents reported having to provide transportation 
since he is unable to walk far.

The veteran asserted that he has been unable to find and 
maintain a job due to his condition.  The veteran and his 
parents testified that he lacks the skills necessary to 
obtain a desk job or employment that allows the veteran to 
remain seated.

The veteran indicated that the pain from his toe wakes him at 
night when it spasms; however, he stated that he gets between 
five and seven hours of sleep per night.  

The veteran's service-connected right fourth toe disability 
is currently rated under Diagnostic Codes 5299-5282.  When 
there is no diagnostic code specific to the disability for 
which the veteran is service-connected, the service- 
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. § 4.20 (2007).  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
with the numbers of the most closely related body part and 
the last two digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27 (2007).   In the case at hand, the veteran's 
toe disability has been rated by analogy under Diagnostic 
Code 5282 as hammertoe. The Board will consider whether a 
higher rating can be granted under this code, as well as 
consider any other potentially applicable diagnostic codes.  
For the veteran to be entitled to an increased rating under 
DC 5282, the evidence must show a hammer toe disability for 
all toes, unilateral, and without claw foot, of the right 
foot.  In this case, the requirements are clearly not met, 
given that only one toe is at issue.  

The Board has also considered whether the veteran should be 
considered for a higher rating under any of the other 
diagnostic codes applicable to rating a disability of the 
foot.   Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

In this case, the December 2006 and June 2007 x-rays show 
evidence of osteoarthritis in the right fourth toe.  However, 
a minor joint group is defined as multiple involvements of 
the interphalangeal, metatarsal, and tarsal joints of the 
lower extremities, and is ratable on parity with a major 
joint.  38 C.F.R. § 4.45(f).  Thus, the veteran's feet are 
encompassed as one group of minor joints, and are rated as 
such.  38 C.F.R. § 4.14.  Also, the VA examiners failed to 
find any limitation of motion of the right fourth toe.  
Because the veteran's foot encompasses arthritic involvement 
of only one minor joint group, and because the veteran has no 
limitation of motion of his right fourth toe, the veteran is 
not entitled to a 10 percent rating under DC 5003.

Diagnostic Code 5284, other foot injuries, assigns a 10 
percent rating for a moderate foot injury; a 20 percent 
rating for a moderately severe foot injury, and a 30 percent 
rating for a severe foot injury.  With actual loss of use of 
the foot, a 40 percent rating will be assigned.  See Note to 
Diagnostic Code 5284.  

At the VA exam conducted in December 2004 the veteran 
reported pain in his right fourth toe.  The examiner 
indicates that the veteran was very mildly disabled.  
However, the December 2006 VA exam noted the history of 
hammertoe deformity of the right fourth toe with residual 
pain, altered gait, and arthritic changes.  The veteran's 
service connected toe was tender to palpation.  The June 2007 
VA exam indicated cramping sensation upon walking and the 
veteran reported constant pain.  

While the Board recognizes that the veteran has multiple non-
service connected disabilities related to his right foot, the 
Board cannot discount the effect that his service-connected 
right fourth toe has on his overall disability picture.  
Therefore, giving the veteran the benefit of the doubt and 
taking into consideration all symptomatology and effects, 
including pain, related to the service-connected disability, 
the Board finds that the service connected right foot 
disability warrants a 10 percent evaluation for moderate 
disability.  Because the veteran has multiple non-service 
connected disabilities, the Board cannot find that the 
objective evidence relating to the veteran's right fourth toe 
disability alone warrants a moderately severe, or 20 percent 
rating, under DC 5284, as the evidence fails to show that the 
service connected disability is the sole cause of the 
veteran's foot troubles.  Additionally, the maximum rating 
under DC 5282 is 10 percent, so a higher rating is not in 
order under that criteria.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In this 
case, the veteran reported pain to his right fourth toe, 
which is supported by the VA examinations.  He also indicated 
that he had difficulty standing or walking for long duration.  
He also reported an inability to work as a result of the 
disability.  However, the veteran attributed his inability to 
work to his foot disability and heart condition, and as 
previously noted, the veteran has multiple nonservice 
connected right foot disabilities that contribute to his 
difficulty walking and standing, as shown by the evidence.  
Accordingly, the Board finds that the 10 percent rating takes 
the veteran's pain into consideration and consequently, no 
additional compensation is warranted for the right fourth toe 
disability under the foregoing provisions.

The Board also observes that the veteran has been assigned a 
noncompensable rating under Diagnostic Codes 7819-5284 for 
his other service-connected disability of the feet, bilateral 
calluses.  However, since this is a 0 percent rating, there 
can be no overlapping of symptomatology and erroneous payment 
for the same manifestations.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition).

With regard to staged ratings, the Board does not find 
evidence that the veteran's right fourth toe disability 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected right fourth toe disability alone has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to an initial rating of 10 percent for the right 
foot disability is granted, subject to the regulations 
governing the payment of monetary benefits.




____________________________________________
M. SABULSKY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


